82786: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-17540: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82786


Short Caption:SR CONSTR., INC. VS. PEEK BROS. CONSTR., INC.Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV2001375Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/20/2021 / Leonard, DebbieSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:03/18/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantSR Construction, Inc.Noah G. Allison
							(Allison Law Firm, Chtd.)
						Heather Caliguire Fleming
							(Allison Law Firm, Chtd.)
						


RespondentPeek Brothers Construction, Inc.Nathan J. Aman
							(Viloria, Oliphant, Oster & Aman L.L.P.)
						Emilee Nicole Hammond
							(Viloria, Oliphant, Oster & Aman L.L.P.)
						





Docket Entries


DateTypeDescriptionPending?Document


04/19/2021Filing FeeFiling Fee due for Appeal. (SC)


04/19/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-11271




04/19/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-11273




04/19/2021Filing FeeE-Payment $250.00 from Noah G. Allison. (SC)


04/20/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-11362




04/20/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Debbie Leonard. (SC)21-11438




04/28/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-12198




04/29/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)21-12280




05/11/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-13539




05/13/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 01/14/21 and 04/13/21.  To Court Reporter: Isolde Zihn. (REJECTED PER NOTICE ISSUED 05/13/21).   (SC)


05/13/2021Notice/OutgoingIssued Notice of Deficient Transcript Request. (SC)21-13793




05/13/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 01/14/21 and 04/13/21. To Court Reporter: Isolde Zihn. (SC)21-13838




05/14/2021TranscriptFiled Notice from Court Reporter Isolde Zihn stating that the requested transcripts were delivered.  Dates of transcripts:   01/14/21 and 04/13/21. (SC)21-14003




06/02/2021MotionFiled Appellant's Emergency Motion for Stay the Proceedings. (SC)21-15675




06/02/2021Notice/IncomingFiled Appellant's Certificate of Service for the Emergency Motion. (SC)21-15678




06/03/2021Notice/IncomingFiled Respondent's Notice of Intent to File Response to Appellant's Motion for Stay of Proceedings.  Emergency Motion Under NRAP 27(e). (SC)21-15956




06/09/2021MotionFiled Respondent's Opposition to Emergency Motion for Stay. (REJECTED PER NOTIOCE FILED ON 6/10/21) (SC)


06/10/2021Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)21-16635




06/11/2021Order/ProceduralFiled Order Granting Temporary Stay. Appellant has filed an emergency motion to stay the ongoing district court proceedings pending appeal. We grant a temporary stay pending further order of this court. We direct respondent to file an opposition in compliance with NRAP 27 on or before June 15, 2021. (SC)21-16785




06/15/2021MotionFiled Respondent's Response to Appellant's Emergency Motion For Stay of Proceedings. (SC)21-17270




06/22/2021MotionFiled Appellant's Reply in Support of Its Motion for Stay of the Proceedings. (SC)21-17889




06/28/2021Order/ProceduralFiled Order Granting Stay. Having considered the motion, opposition, reply, and supporting exhibits in light of the above standard, we conclude that, on balance, the pertinent factors weigh in favor of stay.  Accordingly, we grant the motion and stay the underlying district court proceedings pending further order of this court. (SC)21-18447




07/21/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's opening brief and appendix due: August 11, 2021. (SC)21-21073




08/11/2021BriefFiled Appellant's Opening Brief. (SC)21-23304




08/11/2021AppendixFiled Appellant's Joint Appendix. (Vols. 1-6) (REJECT PER PHONE CALL)(SC)


08/11/2021AppendixFiled Joint Appendix. Vol.1 (SC)21-23329




08/11/2021AppendixFiled Joint Appendix. Vol. 2 Part 1. (SC)21-23331




08/11/2021AppendixFiled Joint Appendix. Vol. 2 Part 2. (SC)21-23332




08/11/2021AppendixFiled Joint Appendix. Vol. 3. (SC)21-23333




08/11/2021AppendixFiled Joint Appendix. Vol. 4. (SC)21-23334




08/11/2021AppendixFiled Joint Appendix. Vol. 5 Part 1. (SC)21-23337




08/11/2021AppendixFiled Joint Appendix. Vol. 5 Part 2. (SC)21-23335




08/11/2021AppendixFiled Joint Appendix. Vol. 6. (SC)21-23336




09/09/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: September 24, 2021. (SC)21-26110




09/23/2021BriefFiled Respondent Peek Brothers Construction Inc.'s Answering Brief. (SC)21-27530




10/25/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: November 8, 2021. (SC)21-30654




11/08/2021BriefFiled Appellant's Reply Brief. (SC)21-32053




11/08/2021Notice/IncomingFiled Appellant's Notice of Change of Address. (SC)21-32054




11/08/2021Case Status UpdateBriefing Completed/To Screening. (SC)


03/18/2022Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this matter shall stand submitted for decision to the Northern Nevada Panel as of the date of this order on the briefs filed herein. (SC)22-08609




06/02/2022Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Silver/Cadish/Pickering. Author: Pickering, J. Majority: Silver/Cadish/Pickering. 138 Nev. Adv. Opn. No. 41. NNP22-AS/EC/KP. (SC).22-17540




06/27/2022RemittiturIssued Remittitur. (SC)22-20165




06/27/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


07/14/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 29, 2022. (SC)22-20165





Combined Case View